DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10932019 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 1, performing synchronized continuity verification of a fiber cable autonomously and absent negotiation, a) between respective controllers of the first and second optical nodes and b) between the first and second optical nodes, by verifying the fiber cable according to a verification slot of a verification sequence, the fiber cable assigned to the verification slot of the verification sequence.
	Claim 3, perform synchronized continuity verification of a fiber cable with a peer optical node, autonomously and absent negotiation, a) between respective controllers of the optical node and peer optical node and b) between the optical node and peer optical nodes, by verifying the fiber cable according to a verification slot of a verification sequence, the fiber cable assigned to the verification slot of the verification sequence.
	Claim 12, performing, by an optical node, synchronized continuity verification of a fiber cable with a peer optical node, autonomously and absent negotiation, a) between respective controllers of the optical node and peer optical node and b) between the optical node and peer optical node, by 
	Claim 20, perform synchronized continuity verification of a fiber cable with a second optical node, autonomously and absent negotiation, a) between respective controllers of the first and second optical nodes and b) between the first and second optical nodes, by verifying the fiber cable according to a verification slot of a verification sequence, the fiber cable assigned to the verification slot of the verification sequence.
	The examiner found no suggestions or motivations to combine the prior arts made of record in the similar field of endeavor to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JAI M LEE/Examiner, Art Unit 2636